Judgment unanimously affirmed. Memorandum: Not having moved to withdraw his plea (see, CPL 220.60 [3]) or to vacate the judgment of conviction (see, CPL 440.10), defendant failed to preserve for our review his contention that the plea allocution was insufficient and that the plea was coerced (see, People v Lopez, 71 NY2d 662; People v Pellegrino, 60 NY2d 636; People v Ryan, 191 AD2d 814; People v Muríale, 159 AD2d 651, Iv denied 76 NY2d 740). Our review of the record indicates that, were we to reach those contentions, we would conclude that they are without merit.
We reject the further contention of defendant in his pro se supplemental brief that he was denied effective assistance of counsel. "[T]he evidence, the law, and the circumstances of [the] case, viewed in totality and as of the time of the representation, reveal that [his] attorneyts] provided meaningful representation” (People v Baldi, 54 NY2d 137, 147; see, People v Russo, 85 NY2d 872; People v Hobot, 84 NY2d 1021). In light of defendant’s extensive criminal record and favorable plea bargain, which included the dismissal of many outstanding charges, we conclude that the sentence is neither unduly harsh nor severe (see, CPL 470.15 [6] [b]). Finally, we have considered the remaining contentions raised by defendant pro se and conclude that they are without merit. (Appeal from Judgment of Onondaga County Court, Cunningham, J.—Criminal Possession Controlled Substance, 3rd Degree.) Present—Green, J. P., Pine, Fallon, Doerr and Boehm, JJ.